Citation Nr: 1500217	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  09-33 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, to include as due to Agent Orange exposure, and to include as secondary to diabetes mellitus type II.  

3.  Entitlement to service connection for polyneuropathy.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to July 1970.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims for service connection for diabetes mellitus type II, bilateral peripheral neuropathy, and polyneuropathy as secondary to benign prostatic hypertrophy, heat exhaustion, and low blood pressure.

This appeal has been processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of service connection for diabetes mellitus II and bilateral peripheral neuropathy of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

On October 8, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran both in writing and at his Board hearing that he wished to withdraw the issue on appeal of service connection for polyneuropathy as secondary to benign prostatic hypertrophy, heat exhaustion, and low blood pressure.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service connection for polyneuropathy by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant indicated at his October 8, 2014 appeal hearing and in writing on the same day that he wished to withdraw the issue on appeal of service connection for polyneuropathy as secondary to benign prostatic hypertrophy, heat exhaustion, and low blood pressure.  Hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for service connection for polyneuropathy is dismissed.


REMAND

The Veteran essentially contends that he has diabetes mellitus due to Agent Orange exposure in service in Vietnam, as well bilateral peripheral neuropathy of the lower extremities as result of his diabetes and Agent Orange exposure.

First, the Veteran has been in receipt of Social Security Disability benefits since November 1998.  These records are relevant and should be obtained upon remand.  38 C.F.R. § 3.159(c)(2) (2014).

Next, a Veteran who served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307 (2014).  In the case of such a Veteran, service connection for certain diseases will be presumed if they become manifest to a degree of 10 percent or more within a specified time period.  Id.  Diabetes mellitus is a disease that is entitled to presumptive service connection based on herbicide exposure.  38 C.F.R. § 3.309(e) (2014).  The Veteran has verified service in Vietnam and thus is presumed to have been exposed to herbicides.  

Based on the evidence of record, however, it is unclear whether the Veteran has had diabetes mellitus type II at any point during the appeal period.  

In July 2007, the Veteran was advised at the VA medical center (VAMC) to follow-up regarding management of diabetes mellitus and B12 deficiency.  

An October 2007 letter to the Veteran from the VA outpatient clinic noted that an examining physician had confirmed a diagnosis of diabetes mellitus type II.  

In December 2007, the Veteran was afforded a VA examination for his claimed diabetes mellitus II.  The examiner stated that the Veteran did not have a diagnosis of diabetes mellitus, but instead had impaired glucose tolerance.

In October 2008, VAMC records note that they discussed findings of HbA1c levels with the Veteran and that there was no indication that he had diabetes.

November 2008 VA treatment records note that the Veteran was "newly diagnosed" with diabetes during a hospitalization.  He was seen for evaluation of impaired glucose tolerance (diagnosed by private doctor) which was confirmed about two months prior although his wife said the doctor had not provided a definitive diagnosis of whether this was in fact diabetes.  

December 2008 VAMC records note "mild" diabetes.  

In February 2009, VAMC records noted that they had discontinued acuchecks as all blood sugar values had been normal, but also noted a history of diabetes.  

In March 2009, the Veteran was admitted to Charlotte Regional Medical Center for hyperglycemia/diabetes.

June 2009 VAMC records note that the Veteran's HbAlc was controlled at 6.3 and that due to his autonomic dysfunctions they recommended improving diabetic control and recommended adding 250 mg of Glucophage (Metformin) in the morning before breakfast.  

In August 2009, a Dr. R.S.W. submitted a note stating that during an October to November 2008 hospitalization he diagnosed the Veteran as having diabetes mellitus.

September 2009 VA treatment records however, still note the Veteran only as having "possible" diabetes mellitus II.  

In August 2011, the Veteran was afforded a VA examination.  The examiner stated that having reviewed the tests available in the claims file including the VAMC records, that the Veteran did not meet the diagnostic criteria for diabetes using HbAlc and glucose values and noted that there was a mention of the Veteran developing new onset diabetes, but that was probably a typographical error and that he was only pre-diabetic.  

July 2014 records however note that the Veteran was on Metformin 500 mg three times per day for "well controlled" diabetes.  

After a review of the record, a remand is required for an additional VA examination to determine whether the Veteran has had diabetes mellitus type II at any point during the appeal period.  On remand, the examiner must reconcile the medical evidence of record and must comment on what impact, if any, the Veteran's prescribed medication of Metformin, and apparent increase in dosage over time, may have on the Veteran's laboratory test results and potential diagnosis of diabetes mellitus type II.  

Regarding bilateral peripheral neuropathy of the lower extremities, July 2007 VA treatment records note that the Veteran had risk factors for neuropathy including B12 deficiency and diabetes mellitus.  June 2009 VAMC records noted that they were going to further elucidate whether the Veteran had neuropathy, as he had diabetes and that patients with diabetic distal symmetric polyneuropathy could also have autonomic neuropathy.  They noted that the Veteran's hypotension, constipation, and genito-urinary symptoms were consistent with this theory.  

In addition to claiming that his neuropathy is due to diabetes mellitus, the Veteran also claimed in August 2006 Decision Review Officer testimony that it was due to his Agent Orange exposure.  July 2014 VAMC treatment records note peripheral neuropathy as  "possibly due to Agent Orange," although also noting that it could be due to the Veteran's prior attempted suicide by carbon dioxide poisoning.  Even though the Veteran cannot be granted service connection on a presumptive basis, because neuropathy is not one of the diseases listed under 38 C.F.R. § 3.309, he can still be granted direct service connection if he had bilateral peripheral neuropathy at any point during the appeal period that is related to his Agent Orange exposure, or any other incident or injury in service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Upon remand, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed bilateral peripheral neuropathy, including whether it is caused by or aggravated by his claimed diabetes mellitus II, or Agent Orange exposure.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

Accordingly, the case is REMANDED for the following actions:

1.  Request, directly from the Social Security Administration, copies of any adjudication on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. 

2.  Afford the Veteran an appropriate VA examination to determine whether he has had diabetes mellitus type II at any point during the appeal period.  

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.  The examiner must provide an opinion addressing the following:  

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran has had diabetes mellitus type II at any point during the appeal period.  

The examiner must reconcile the medical evidence of record.  This includes:

The October 2007 letter to the Veteran from the VA outpatient clinic noting that an examining physician had confirmed a diagnosis of diabetes mellitus type II;  

The December 2007 VA examination where the examiner stated that the Veteran did not have a diagnosis of diabetes mellitus, but instead had impaired glucose tolerance;

November 2008 VA treatment records noting  that the Veteran was "newly diagnosed" with diabetes during a hospitalization;

December 2008 VAMC records noting "mild" diabetes;  

February 2009 VAMC records noting that they had discontinued acuchecks as all blood sugar values had been normal but also noted a history of diabetes; 

March 2009 records showing the Veteran was admitted to Charlotte Regional Medical Center for hyperglycemia/diabetes;

June 2009 VAMC records noting that the Veteran's HbAlc was controlled at 6.3 and that due to his autonomic dysfunctions they recommended improving diabetic control and recommended adding 250 mg of Glucophage (Metformin);  

The August 2009 Dr. R.S.W. note stating that during an October through November 2008 hospitalization he diagnosed the Veteran as having diabetes mellitus;

September 2009 VA treatment records noting the Veteran only as having "possible" diabetes mellitus II; 

The August 2011 VA examination stating that the Veteran did not meet the diagnostic criteria for diabetes using HbA1c and glucose values;

July 2014 VAMC records noting that the Veteran was on Metformin 500 mg three times per day for "well controlled" diabetes. 
The examiner must comment on what impact, if any, the Veteran's prescribed medication of Metformin, and apparent increase in dosage over time, may have on the Veteran's laboratory test results and potential diagnosis of diabetes mellitus type II.     

The examiner must include a thorough rationale for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Schedule the Veteran for an examination to determine the nature and etiology of his bilateral peripheral neuropathy of the lower extremities.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.

Specifically, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral peripheral neuropathy of the lower extremities began in or is etiologically related to any incident of the Veteran's military service, including conceded Agent Orange exposure.  See Combee, supra.  

If the examiner finds that the Veteran has a current diagnosis of diabetes, the examiner must provide also an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any neuropathy was either (1) caused by or (2) is aggravated by the Veteran's diabetes.

If the examiner determines that any neuropathy is aggravated by the Veteran's diabetes, the examiner should report the baseline level of severity of the neuropathy prior to the onset of aggravation.  If some of the increase in severity of the neuropathy is due to the natural progress of the disorder, the examiner should indicate the degree of such increase in severity due to the natural progression of the neuropathy.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

The examiner must include a thorough rationale for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


